 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8 TERESA JUNKERSFELD, an individual on                 Case No. 1:19-cv-00236-DAD-EPG
     behalf of herself and others similarly situated,
 9                                                      CLASS ACTION

10                                                      ORDER ON NOTICE OF CLASS ACTION
                    Plaintiff,                          SETTLEMENT AND JOINT
11                                                      STIPULATION TO EXTEND DEADLINE
            v.                                          FOR SUBMITTING DISPOSITIONAL
12                                                      DOCUMENTS
   MEDICAL STAFFING SOLUTIONS, INC.;
13 and DOES 1 to 10, inclusive,
                                                         (ECF No. 22)
14                  Defendants.
15
16
17          On December 23, 2019, the Parties in the above-captioned action filed a Notice of Class

18 Action Settlement and Joint Stipulation to Extend Deadline for Submitting Dispositional
19 Documents (ECF No. 22). Pursuant to that Stipulation, and good cause appearing, IT IS
20 HEREBY ORDERED that Plaintiff shall file a motion for preliminary approval of the proposed
21 class action settlement by March 18, 2020. A preliminary approval hearing is set for April 3,
22 2020, at 10:00 a.m. All other deadlines and hearings are vacated.
23 IT IS SO ORDERED.
24
        Dated:     December 26, 2019                         /s/
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28

      ORDER ON NOTICE OF CLASS ACTION SETTLEMENT AND JOINT STIPULATION TO EXTEND
                  DEADLINE FOR SUBMITTING DISPOSITIONAL DOCUMENTS
